ALLOWABILITY NOTICE
In a communication received on 2 September 2021, the applicants amended claims 1, 6, 11, and 16-18.
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, the cited prior art of record does not teach or suggest, in light of the claim as a whole, the following subject matter: performing a status check to determine whether the source system holds the reserve based on the path information specifying the source system; in response to determining that the source system holds the reserve, causing release of the reserve by the source system and setting an identifier of the target system as a new reserve holder; and returning an indication that transfer of the reserve from the source system to the target system was successful.

The limitations of claims 1, 6, and 11 are similar and therefore are allowed for the same reasoning above.  Claims 2-5, 7-10, and 12-18 depend upon the allowable claims and are allowed for the same reasoning above.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







9/13/2021

/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447